DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Regarding claims 1 and 9, the applicant appears to argue that:
“Patterson disclose a rodent trap with a rodent passage having a first and second opening. However, the first and second sensors on each side of a killing zone is not known from Patterson 5as also acknowledged by the examiner. Further, Patterson relies on traditional trapping means which needs emptying and reloading after each activation/kill and a part of the invention of Patterson is to provide the indication outside the trap that the killing mechanism has been activated. Furthermore, Patterson does not disclose an elevated killing zone or the sloped rodent passages between openings and killing zone. According to the examiner fig. 5 shows that the killing zone is elevated. However, fig 5 of Patterson illustrates an un-activated killing mechanism 140 and not an elevated killing zone. When the killing mechanism is activated it no longer appears to be an elevated platform see e.g. fig 6. None of the embodiments taught according to Patterson relies on upwards extending rodent passages between the openings and the killing zones. (See Pages 5 and 6 of the Applicant’s Argument)”
However, the examiner disagrees. The examiner notes that applicant’s main argument appears to be that Patterson does “not disclose an elevated killing zone or the sloped rodent passages between openings and killing zone. According to the examiner fig. 5 shows that the killing zone is elevated” as provided in newly amended claims 1 and 9. This is not convincing as the killing zone (AA) of Patterson as seen in Figure 6 as annotated below is still vertically elevated in relation to the floor of the passages which is also the bottom of the openings (170), and thus the killing zone (AA) is elevated in a vertical direction in relation to said first and second openings (170), and thus the passage area (BB) between the bottoms of the openings (170) and the killing zone (AA) is upwardly extending as required by independent claims 1 and 9. The examiner noting that the “elevated in a vertical direction in relation to said first and second openings” and “forming an upwards extending rodent passage from said openings to said killing zone” as recited in claims 1 and 9 does not appear to connotate enough physical structure to overcome the rejection in view of Patterson.

    PNG
    media_image1.png
    308
    428
    media_image1.png
    Greyscale

Regarding Claims 1 and 9, the applicant additionally argues: 
“Fritzborger, is relied upon for disclosure of the first and second sensors on each side of a killing zone. However, according to Fritsborger both sensors are required to be triggered at the same time in order to trigger the killing mechanism [0013]. Furthermore, both sensor sets (40, 40') (41, 40') are arranged on the same side of the killing mechanism. I.e. Fritsborger does not disclose the sensors arranged as claimed. Fritsborger, specifically teaches away from a killing zone which may be entered from both sides [0005]. Also, Fritzborger is designed to ensure that the rodent leaves the throughgoing rodent passage and enter an inner passageway (8) wherein the killing mechanism is arranged. I.e. the killing zone of Fritzborger is on purpose and specifically not situated in the rodent passage e.g. [0012]. (See Page 6 of the Applicant’s Arguments)”
However, the examiner disagrees. The examiner first notes that Fritzborger teaches that the sensors only need to be triggered by one OR both of the sensors at a time in order to work and not only at the same time as noted by the applicant. Specifically, paragraph [0044] states “the trap's trigger mechanism can be coupled to them in such a manner that it releases the blade when the one or both light sensors are blocked by the body of an animal.” Additionally, in order to teach away a reference needs to explicitly state that one of ordinary skill in the art would not perform a particular function as it is a detriment to the operation of the device. Applicant has provided no explicit evidence that Fritzboger teaches away from a killing zone which may be entered from both sides, especially when Fritzboger teaches the passageway (6) having two openings at its two sides which allows a rodent to access the killing zone. Finally, applicant appears to be arguing several features of Fritzboger which have not been used to reject the claims, as those claim limitations are taught by Patterson and not Fritzboger alone.
Specification
The abstract of the disclosure is objected to because legalese style language such as “comprises” should not be within claim language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US Pub. 2011/0072709 A1) in view of Fritzboger (US Pub. 2016/0302402 A1).
Regarding claim 1, Patterson discloses a rodent trap comprising at least one rodent passage (Fig. 3, passage is located within the rodent station 100 between exit points 170); 
a trigger mechanism (Pg. 1, [0007], lines 4-7: “a killing device removably disposed within the base, the killing device including an arm which, when triggered, activates the indicator device”);
a killing mechanism, where a killing element of the killing mechanism comprises at least 5one rigid component (Fig. 3, killing device 140), where said killing element is arranged for and capable of entering said rodent passage (Fig. 3, killing device 140 is located within the passage); 
where said rodent passage comprises at least one first outer opening and at least one second outer opening, said at least one first and second outer openings arranged at opposite ends of said rodent passage, where said first outer opening and said second outer 10opening provide entries from ambient surroundings of the rodent trap, where in use the rodent is led into the trap through the first outer opening or through the second outer opening (Fig. 3, two exit points 170 are located on either end of the device);
wherein a killing zone of said rodent passage in use is elevated in a vertical direction in relation to said first and said second outer openings, forming an upwards extending rodent passage from said first outer opening to said killing zone and an upwards extending rodent passage from said second outer opening to said killing zone (Fig. 3, killing device 140 is elevated in relation to the first and second exits 170).
However, Patterson does not disclose as taught by Fritzboger, said trigger mechanism comprises at least one first sensor and at least one second sensor, where at least one of said first sensor is arranged between said killing mecha15nism and said first outer opening and at least one of said second sensor is arranged between the killing mechanism and said second outer opening, each of the sensors capable of detecting presence of a rodent, said killing element being actuated when each of the at least one first sensor and the at least second sensor detects presence of a rodent in the rodent passage, and where 20said killing element, when actuated, enters said rodent passage (Pg. 2, [0020], lines 1-9: “According to one embodiment, the trap comprises two light sensors and two light emitters, wherein the light beams of the two light emitters hit the two light sensors, and the killer mechanism of the trap is moreover configured such that it is released when the two light sensors do not register light at the same time. By configuring the trap in this way, a very high degree of security is ensured, since both of the two light beams are to be interrupted in order for the killer mechanism of the trap to be activated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rodent trap of Patterson to include the two sensors of Fritzborger located on either side of the trap to ensure that the trap is triggered while the rodent is on the killing mechanism.
	Regarding claim 3, Patterson as modified by Fritzborger discloses the claimed invention except for the upwards extending rodent passages extend in an angle of 10°-50° in relation to a horizontal level at said first outer open30ing and said second outer opening. It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the killing mechanism at an angle in this range across the length of the passage as it might be optimal for attracting a rodent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Patterson as modified by Fritzborger discloses the claimed invention in addition to as taught by Fritzborger, said trigger mechanism only activates the killing mechanism, when both the first sensor and the second sensor at the same time detect presence of a rodent in the rodent passage (Pg. 2, [0020], lines 1-9: “According to one embodiment, the trap comprises two light sensors and two light emitters, wherein the light beams of the two light emitters hit the two light sensors, and the killer mechanism of the trap is moreover configured such that it is released when the two light sensors do not register light at the same time. By configuring the trap in this way, a very high degree of security is ensured, since both of the two light beams are to be interrupted in order for the killer mechanism of the trap to be activated”).
Regarding claim 8, Patterson as modified by Fritzborger discloses the claimed invention in addition to as taught by Fritzborger, the rodent trap comprises a signal transmitting unit capable of communicating with a signal receiving unit by transmitting signals 15of a state of the killing mechanism to a user interface of the signal receiving unit (Pg. 4, [0056]: “By allowing a number of traps in e.g. a built-up area to communicate with each other or a master, a monitoring of the traps is herein ensured to provide a higher degree of reliability since a broken-down trap can be registered and reported (via eg the mobile network) by either one of the other traps or by the master unit. Moreover, a system of mutually communicating traps in e.g. a built-up area means that not all of the traps need to be capable of transmitting to e.g. a master unit; it will suffice that one trap is capable of transmitting to the "master unit", and that the traps are capable of transmitting to each other. As it is, this means that any information regarding eg a kill will be communicable between the traps and on to the "master unit" from the one trap that communicates with it. Thus, in such system, the master will also be the only one which is provided with e.g. a SIM card”).
Regarding claim 10, Patterson as modified by Fritzborger discloses the claimed invention in addition to as taught by Patterson, use of the trap for killing rodents (Abstract, lines 4-8: “The indicator device may be configured to show an operator that activity, such as capturing a rodent, has occurred within the rodent station. A killing device may be disposed in the base and configured to activate the indicator device upon being triggered by a rodent”).

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US Pub. 2011/0072709 A1) in view of Fritzboger (US Pub. 2016/0302402 A1), and further in view of Pratscher (US Pub. 4,653,221). 
Regarding claim 4, Patterson as modified by Fritzborger discloses the claimed invention except for as taught by Pratscher, said killing mechanism being attached to said killing zone of said rodent passage, where in use the killing element enters said killing zone through an aperture in the rodent passage (Col. 6, lines 35-42: “In the preferred embodiment, the feeding, killing, and discharge chambers have a common, horizontal, coplanar, stationary ceiling 110 and a common, horizontal, coplanar, stationary floor 112. The ceiling of the killing chamber has openings 114 for receiving a set of receiving a set of retractable vertical spikes 116 which are mounted on a crossbar or piston 118 driven by one or more pneumatic cylinders 120 and rods 122”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rodent trap of Patterson as modified by Fritzborger to include the killing mechanism of Pratscher as it might be a more effective killing method. 
Regarding claim 5, Patterson as modified by Fritzborger and Pratscher discloses the claimed invention in addition to as taught by Pratscher, said killing element is actuated by compressed air, said compressed air provided in a compressed air cylinder of the killing mechanism, said compressed air cylinder, during use of the rodent trap, 5capable of being released from and of being attached to the killing mechanism (Col. 6, lines 49-61: “A vertical piston, ram, or plunger provides a moveable, vertical, front drive wall 126 which is reciprocatingly driven in the horizontal direction by one or more horizontal pneumatic cylinders 128 and rods 129. The power driven front wall can be controlled by a timing mechanism, such as a cam 130 and cam follower 131. Cables and other timing mechanisms can also be used. The front wall can have downwardly extending wheels 132 or bearings to slide and roll upon the floor or rails or tracks mounted on the floor. The cylinders are connected to a suitable power source (not shown), such as a compressor or air tank controlled by one or more valves and pneumatic logic boards or limit switches”).
Regarding claim 9, Patterson discloses providing a rodent trap, where said rodent trap comprises at least one rodent passage with a first outer opening and a second outer opening arranged at opposite ends of said rodent passage (Fig. 3, passage is located within the rodent station 100 between exit points 170); 
a killing mechanism comprising a killing element, where the killing element is arranged so the killing element is moveable in a killing zone located inside said rodent passage (Fig. 5, killing device 140 moves within the rodent passage);
wherein a killing zone of said rodent passage in use is elevated in a vertical direction in relation to said first and said second outer openings, forming an upwards extending rodent passage from said first outer opening to said killing zone and an upwards extending rodent passage from said second outer opening to said killing zone (Fig. 3, killing device 140 is elevated in relation to the first and second exits 170).
However, Patterson does not disclose as taught by Pratscher, said killing element maintained in position outside the killing zone (Fig. 6, vertical spikes 116 are retracted outside of the killing zone when not in use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rodent trap of Patterson to include the killing mechanism of Pratscher located outside of the killing zone so as not to deter a rodent from entering the trap.
Patterson discloses a trigger mechanism, but does not disclose as taught by Fritzborger, 20a trigger mechanism comprising a first sensor and a second sensor (Pg. 2, [0020], lines 1-9: “According to one embodiment, the trap comprises two light sensors and two light emitters, wherein the light beams of the two light emitters hit the two light sensors, and the killer mechanism of the trap is moreover configured such that it is released when the two light sensors do not register light at the same time. By configuring the trap in this way, a very high degree of security is ensured, since both of the two light beams are to be interrupted in order for the killer mechanism of the trap to be activated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rodent trap of Patterson to include the two sensors of Fritzborger located on either side of the trap proximate to their respective outer openings to ensure that the trap is triggered while the rodent is on the killing mechanism. The sensors of Fritzborger could be adapted to be used in conjunction with the killing mechanism of Patterson. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US Pub. 2011/0072709 A1) in view of Fritzboger (US Pub. 2016/0302402 A1), and further in view of Seyss (US Pub. 2015/0342171 A1).
Regarding claim 6, Patterson as modified by Fritzborger discloses the claimed invention except for as taught by Seyss, the rodent trap has an outer cabinet, where said first outer opening and said second outer opening are arranged outside said outer cabinet, providing an entrance path for the rodent rom the ambient surroundings and into the outer cabinet (Fig. 2, trap has an outer cabinet with two entrances on either side of the trap that extend out past the extents of the cabinet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rodent trap of Patterson as modified by Fritzborger to include the cabinet and entrances of Seyss because the protruding entrances might better attract rodents.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649